Case 1:19-cv-04644-SEB-MG Document 47 Filed 02/22/21 Page 1 of 4 PageID #: 205




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

TIMOTHY UPCHURCH,                                )
                                                 )
           Plaintiff,                            )
                                                 )
   v.                                            )   1:19-cv-04644-SEB-MPB
                                                 )
STATE OF INDIANA,                                )
                                                 )
           Defendant.                            )

                                PLAINTIFF’S WITNESS LIST

   Plaintiff Timothy Upchurch, Jr., by counsel, pursuant to the Case Management Plan, files

Plaintiff’s Witness List as follows:

   1. Timothy Upchurch. Expected to testify to all allegations contained in the Amended
      Complaint.

   2. Jeff Berry. Expected to testify to discipline more favorable than Plaintiff.

   3. Kristi Campbell. Expected to testify to treatment better than Plaintiff.

   4. Mike Clark. Expected to testify to treatment better than Plaintiff.

   5. Lester Coats. Expected to testify to treatment better than Plaintiff.

   6. Andrew Cole. Expected to testify to the personnel decisions at issue.

   7. Amanda Coffey. Expected to testify to treatment better than Plaintiff.

   8. Mike Delph. Expected to testify to treatment better than Plaintiff.

   9. Jason Durr. Expected to testify to worse treatment of African American employees.

   10. Curt Fields. Expected to testify to events relating t Ty Palmer.

   11. Charlie Fox. Expected to testify to better treatment than Plaintiff.

   12. Andrew Gaunt. Expected to testify to better treatment than Plaintiff.

   13. William Griffey. Expected to testify to better treatment than Plaintiff.
Case 1:19-cv-04644-SEB-MG Document 47 Filed 02/22/21 Page 2 of 4 PageID #: 206




   14. William Hyatte. Expected to testify to better treatment than Plaintiff.

   15. Derek Isaacs. Expected to testify to supporting Plaintiff

   16. Scott Jackson. Expected to testify to being promoted over Plaintiff.

   17. Matt Johnson. Expected to testify to statements supporting Plaintiff.

   18. Sondra Johnson. Expected to testify to statements of Colin White and other employees
       talking about sex before White’s complaint against Myers.

   19. Garry Jones. Expected to testify to better treatment than Plaintiff.

   20. Gary Jordan. Expected to testify to Mark Delph slapping him on the bottom and he was
       sent to relieve Myers with White.

   21. Dan Kapone. Expected to testify to statements by management about wanting to fire
       Plaintiff for something that he did not do.

   22. William Kendall. Expected to testify to Plaintiff sending employee to him for cursing
       coworker but management reprimanded Plaintiff instead.

   23. Stanley Knight. Expected to testify to being married to Warden Knight, he is the Warden
       of Indiana Youth Center, Warden Knight transferred Colin White to Stanley Knight when
       Colin White had unauthorized leaves disqualifying him from transfers, Stanley Knight
       terminated Colin White for lying on time records at the Indiana Youth Center and at CIF.

   24. Wendy Knight. Expected to testify to being married to Stanley Knight, Warden of
       Indiana Youth Center, Warden Knight transferred Colin White to Stanley Knight when
       Colin White had unauthorized leaves disqualifying him from transfers, Stanley Knight
       terminated Colin White for lying on time records at the Indiana Youth Center and at CIF.

   25. Jason Laplante. Expected to testify to employee cursing Plaintiff, but management
       reprimanded Plaintiff.

   26. Edward Lessley. Expected to testify to Plaintiff complaining that management needed to
       promote more black employees to lieutenant and captain positions.

   27. Amanda Adams. Expected to testify to being assaulted and cursed employee.

   28. Joshua Lyerla. Expected to testify to witnessing incident with Lt. Nicholson not reporting
       offender.

   29. Summer Maxwell. Expected to testify to better treatment than Plaintiff.
Case 1:19-cv-04644-SEB-MG Document 47 Filed 02/22/21 Page 3 of 4 PageID #: 207




   30. Stephen McLean. Expected to testify to better treatment than Plaintiff.

   31. Betty McCullough. Expected to testify that Colin White was talking about sex long
       before White complained about Myers.

   32. Ashley Mills. Expected to testify to Colin White statements that he would not be able to
       transfer due to his unauthorized leaves.

   33. Joshua Mills. Expected to testify to better treatment than Plaintiff.

   34. Sarah Napper. Expected to testify to better treatment than Plaintiff.

   35. Timothy Nicholson. Expected to testify to better treatment than Plaintiff.

   36. Paul Parrow. Expected to testify to better treatment than Plaintiff.

   37. Kenneth Pierce. Expected to testify to better treatment than Plaintiff.

   38. John Poer. Expected to testify to better treatment than Plaintiff.

   39. Abigail Pond. Expected to testify to the Plaintiff’s demotion in January 2019 and
       documents related to Plaintiff and other employees’ employment.

   40. Shelby Puckett. Expected to testify to Colin White lying, falsifying records, and stealing
       time at the CIF and at the Indiana Youth Center.

   41. Jared Raines. Expected to better treatment than Plaintiff.

   42. David Ridgway. Expected to testify to better treatment than Plaintiff.

   43. Juan Rodriguez. Expected to testify to supporting Plaintiff.

   44. Don Rogers. Expected to testify to better treatment than Plaintiff.

   45. Randal Speicher. Expected to testify to better treatment than Plaintiff.

   46. Hannah Stultz. Expected to testify to Plaintiff’s demotion in January 2019.

   47. Larry Taylor. Expected to testify to better treatment than Plaintiff.

   48. Anthony Tipton. Expected to testify to better treatment than Plaintiff.

   49. Josh Townsend. Expected to testify to better treatment than Plaintiff.

   50. Chrisje Veach. Expected to testify to better treatment than Plaintiff.
Case 1:19-cv-04644-SEB-MG Document 47 Filed 02/22/21 Page 4 of 4 PageID #: 208




   51. Andrew Wilson. Expected to testify to better treatment than Plaintiff.

   52. Custodians and any other persons necessary to establish the admissibility of exhibits.

   53. Additional persons later discovered to be witnesses.

   54. Any person listed as a witness at any time by any party in this case.

   55. Plaintiff reserves the right to refrain from calling any of the listed persons.

   56. Plaintiff reserves the right to call other persons as witnesses for rebuttal and impeachment
       purposes.

                                                      Respectfully submitted,



                                                       s/ Richard L. Darst
                                                      Cohen Garelick & Glazier
                                                      8888 Keystone Crossing Boulevard
                                                      Suite 800
                                                      Indianapolis, Indiana 46240-4636
                                                      Telephone (317) 573-8888
                                                      Facsimile (317) 574-3855
                                                      Email rdarst@cgglawfirm.com
